Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-17 and 19 directed to inventions non-elected without traverse.  Accordingly, claims 8-17 and 19 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record teaches segmented thermoplastic polyurethanes consisting of soft segments of polyolefin diols and hard segments of diisocyanates and chain extenders.  The difference between the prior art of record and the claimed invention is the use of microwave radiation when preparing the segmented TPU.  The use of microwave radiation causes a different structure and unexpected properties relating to ultimate elongation, Young’s modulus, and ultimate tensile strength.  Accordingly, the product of the claimed invention is different than the product of the prior art even though the same reactants are used.  The prior art of record fails to provide a teaching or suggestion that the use of microwave radiation when preparing the polymer results in the unexpected properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763